UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


ROBERT H. MILLER,                                 §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:19-CV-134
                                                  §
LORENZO BUSTOS, et al.,                           §
                                                  §
                Defendants.                       §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Robert H. Miller, an inmate confined at the Skyview Unit, proceeding pro se,

brought this lawsuit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends this action be dismissed for want of prosecution.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. Plaintiff filed objections to the magistrate judge’s Report and Recommendation. This

requires a de novo review of the objections in relation to the pleadings and the applicable law. See

FED. R. CIV. P. 72(b).

         After careful consideration, the court concludes plaintiff’s objections are without merit.

A review of plaintiff’s application to proceed in forma pauperis reveals he had a balance of $28.41

in his prisoner account and average monthly deposits of $45.63. Accordingly, it appears plaintiff

had sufficient funds to pay the initial partial filing fee of $9.13, as ordered. Plaintiff asserts his

mother was sending him money prior to her murder. However, plaintiff has neither alleged nor

shown he lacks the funds necessary to pay the initial partial filing fee. Plaintiff may reinstate this

case on the court’s active docket within thirty days from the date of the judgment by either paying
the initial partial filing fee or submitting a statement of his prisoner account demonstrating he has

not had the ability to pay the initial partial filing fee.

                                              ORDER

        Accordingly, plaintiff’s objections are OVERRULED.              The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.


         Signed this date
         Jul 15, 2019




                                                   2
